      Case 1:21-cv-02028-LMM-AJB Document 5 Filed 08/13/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

      Lisa Peterson,
          Plaintiff
              v.                                   CIVIL FILE ACTION NO#

Park Springs LLC,                                  1:21-CV-02028-LMM-AJB




                                         JURY TRIAL DEMANDED
       Defendant


         MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR
                         PLAINTIFFS


      Attorney Tamika Sykes of Sykes Law LLC (Counsel) pursuant to LR

83.1(E), NDGa, files this Motion to Withdraw as Counsel of Record for

Plaintiff Lisa Peterson (Plaintiff). Counsel has attached as Exhibit A, the

Notice of Intent to File Motion to Withdraw as Counsel. Plaintiffs have

been notified of Counsel intent to withdraw on July 28, 2021. Exhibit A,

the Notice of Intent to File Motion Withdraw As Counsel which was served

on Plaintiffs at Plaintiffs last known address and through secure client

portal ,and in pertinent part states:

                                   Page 1 of 4
Case 1:21-cv-02028-LMM-AJB Document 5 Filed 08/13/21 Page 2 of 6




1) Tamika Sykes wishes to withdraw;

2) Sykes Law LLC wishes to withdraw;

3) This Court retains jurisdiction of the action;

4) That Plaintiff has the burden of keeping the Court informed

   respecting where notices, pleadings, or other papers may be served;

5) That Plaintiff has the obligation to prepare for trial or hire other

   counsel to prepare for trial when the trial date has been set;

6) That if Plaintiff fails or refuses to meet these burdens, Plaintiff may

   suffer adverse consequences, including, in criminal cases, bond

   forfeiture and arrest;

7) That the dates of any scheduled proceedings, including trial, and

   that holding of such proceedings will not be affected by the

   withdrawal of Counsel;

8) That service of notices may be made upon Plaintiff at Plaintiff's last

  known address) as follows:

  Lisa Peterson 2023 Ewing Estates Drive Dacula, Georgia 30019;

   lisa_bowman_peterson@yahoo.com

9) Plaintiffs have 14 days from the date of this Notice to notify the Court or

  Counsel of any objection to Counsel's withdrawal that Plaintiffs may have.



                             Page 2 of 4
     Case 1:21-cv-02028-LMM-AJB Document 5 Filed 08/13/21 Page 3 of 6




     10)   Plaintiffs have been informed that the Clerk of the Northern

        District of Georgia, Atlanta Division, where Plaintiff’s case is

        pending may be contacted through the following information:


                          Clerk Kevin P. Weimer
                    Richard B. Russell Federal Building
                   and Courthouse 75 Spring Street, SW
                          2211 U.S. Courthouse
                         Atlanta, GA 30303-3361
                              (404) 215-1655


     11)   Counsel for Defendant may be contacted through

        the following information:

        Kurt Peterson
        Littler Mendelson PC
        3424 Peachtree Road NE Suite 1200
        Atlanta, Ga 30326
        (404) 233-0330
        kpeterson@litter.com


      Therefore, Attorney Tamika Sykes of Sykes Law LLC respectfully request

this court to grant this Motion to Withdraw As Counsel for Plaintiff.

Respectfully submitted this 13th day of August, 2021.




                                           ___/s/ Tamika Sykes_____________,
                                          Tamika Sykes, Ga Bar #141617


                                  Page 3 of 4
      Case 1:21-cv-02028-LMM-AJB Document 5 Filed 08/13/21 Page 4 of 6




                       CERTIFICATE OF SERVICE
      I hereby certify that I have served the foregoing MOTION TO

WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFFS on Plaintiffs

and Defendant’s counsel through e-service notification from this Court’s

electronic court filing system-CM/ECF; electronic mail, via client portal,

and last known address.




Respectfully submitted this 13th day of August, 2021.


                                           /s/ Tamika Sykes            ,
                                           Tamika Sykes, Ga Bar #141617
                                           tamikasykes@sykeslawllc.com




400 West Peachtree St. NW
Suite #4-532
Atlanta, Ga 30308
(404) 870-8414-Office

                                  Page 4 of 4
      Case 1:21-cv-02028-LMM-AJB Document 5 Filed 08/13/21 Page 5 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


    Lisa Peterson,
        Plaintiff                                 CIVIL FILE ACTION NO#
                                                 1:21-CV-02028-LMM-AJB
            v.
Park Springs LLC,


                                          JURY TRIAL DEMANDED

Defendant


     NOTICE OF INTENT TO FILE MOTION TO WITHDRAW AS
                   COUNSEL FOR PLAINTIFFS
      In accordance with LR 83.1(E), NDGa, Tamika Sykes of Sykes Law

LLC (Counsel) serves this notice of intent to seek permission to withdraw her

representation as Counsel of record for Lisa Peterson

(Plaintiff) in this matter. Please be advised of the following:


   1. That Attorney Tamika Sykes wishes to withdraw;

   2. That the Court retains jurisdiction of the action;

   3. That Plaintiffs have the burden of keeping the Court informed

      respecting where notices, pleadings or other papers may be served;



                                   EXHIBIT A
     Case 1:21-cv-02028-LMM-AJB Document 5 Filed 08/13/21 Page 6 of 6




  4. That Plaintiffs have the obligation to prepare for trial or hire

     other counsel to prepare for trial when the trial date has been set;

  5. That if Plaintiffs fail or refuse to meet these burdens Plaintiff may

     suffer adverse consequences, including, in criminal cases, bond

     forfeiture and arrest;

  6. That the dates of any scheduled proceedings, including trial, and that

     holding of such proceedings will not be affected by the withdrawal of

     Counsel;

  7. That service of notices may be made upon Plaintiffs at Plaintiffs'
     last known address) as follows:
     Lisa Peterson 2023 Ewing Estates Drive Dacula, Georgia 30019;
     lisa_bowman_peterson@yahoo.com

  8. Plaintiffs have 14 days from the date of this Notice to notify the Court

     or Counsel of any objection to Counsel's withdrawal that Plaintiff may

     have.


Respectfully submitted this 13th day of August, 2021.


                                                                     ________________,
                                                 Tamika Sykes, Ga Bar #141617




                                      EXHIBIT A
